Citation Nr: 0111840	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-05 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as being secondary to tobacco use 
in service.




ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from December 1948 until 
April 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Board notes that the matter of whether the appellant has 
appointed a representative needs to be clarified.  The claims 
file does not include a VA Form 23-22, Appointment of Service 
Organization as Claimant's Representative, signed by the 
appellant, appointing a representative.  Nonetheless, the 
appellant's VA Form 9 as well as a lay statement were 
submitted into evidence by the Military Order of the Purple 
Heart.  The RO should contact the appellant to clarify 
whether she wants a representative and, if so, instruct her 
that she must submit a signed VA Form 23-22 identifying her 
representative.


REMAND

The appellant filed her claim for service connection for the 
cause of the veteran's death in May 1998.  She contends that 
she is entitled to survivor's benefits because she believes 
that the veteran's cancer and subsequent death were caused by 
cigarette smoking, which he began while in the military.

The Certificate of Death shows that he died in May 1998, at 
the age of 67 years old.  The immediate cause of death was 
respiratory arrest (minutes between onset and death) and 
small cell carcinoma of the lung (months between onset and 
death).  It was noted that there had been a biopsy 
(bronchoscopy) in March 1997.  No autopsy was performed.  The 
Certificate of Death also notes that the veteran died at 
home.

The veteran's service medical records contain only one 
reference concerning smoking.  A treatment record dated in 
February 1951 notes that the veteran reported no alcohol or 
tobacco use.  However, the separation examination report does 
not ask the question whether or not the veteran used tobacco 
products.

Other evidence of record, however, supports a finding that 
the veteran began to smoke cigarettes while he was in the 
service and continued thereafter.  A VA treatment record 
dated in August 1995 and another dated in July 1996 instruct 
the veteran to stop smoking.  A record dated in March 1997 
notes that the veteran reported a social history of smoking 
two packs a day for 44 years, indicating that he began to 
smoke in 1953 during service.  In addition, lay statements 
from T. A., dated in May 1999 and January 2000, note that she 
had known the veteran since childhood and he had not smoked 
prior to going into the Army.  After the veteran went to 
Korea, was wounded and hospitalized for six months, he 
returned home on leave and she noticed him smoking for the 
first time.  

The evidence of record also contains a medical statement from 
Dr. J. T., the physician who treated the veteran and signed 
his Certificate of Death, that the veteran died of cancer of 
the lung and that "[h]is cancer is a result of years of 
cigarette smoking that began during the time he was in 
military service."

In January 1999, the RO denied service connection for 
nicotine dependence (smoking) and service connection for the 
cause of death.  The RO noted that the service medical 
records are silent for nicotine dependence and do not 
indicate that the veteran smoked or began to smoke during 
service.  Both claims were denied as not well grounded. 

The Board acknowledges that the evidence indicates that the 
veteran initially began to smoke cigarettes during service 
and that his lung cancer was due to cigarette smoking.  
However, those facts alone are not satisfactory evidence to 
warrant service connection for the cause of the veteran's 
death.  As explained below, subsequent to the filing of the 
appellant's claim, the law changed and the crucial factor in 
this case is whether the veteran's smoking resulted in 
nicotine dependency prior to his discharge from service and 
whether the dependence was the proximate cause of his death 
from lung cancer.

On May 22, 1998, Congress passed H.R. 2400, the 
"Transportation Equity Act for the 21st Century" (TEA 21) 
which was signed into law on June 9, 1998, as Public Law No. 
105-178.  Section 8202 of TEA 21 amended 38 U.S.C. §§ 1110 
and 1131 to preclude payment of compensation for disability 
resulting from a tobacco-related disease or injury which 
became manifest during a veteran's military service or to the 
requisite degree of disability during a presumptive period 
specified in 38 U.S.C. §§ 1112 or 1116.  However, on July 22, 
1998, the "Internal Revenue Service Restructuring and Reform 
Act of 1998" (IRS Reform Act) was signed into law as Public 
Law No. 105-206.  In pertinent part, the IRS Reform Act 
strikes out section 8202 of the TEA 21 provisions and inserts 
a new section which prohibits service connection of a death 
or disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service.  112 Stat. 685, 865-66 
(1998) (to be codified at 38 U.S.C. § 1103).  The new section 
1103 does not preclude establishment of service connection 
based upon a finding that a disease or injury became manifest 
or was aggravated during active service or became manifest to 
the requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C. §§ 1112 or 1116.  
New section 1103 applies only to claims filed after June 9, 
1998, and does not affect veterans and survivors currently 
receiving benefits and veterans and survivors who filed 
claims on or before June 9, 1998.  In this case, the 
appellant's claim was filed in May 1998.  Accordingly, the 
new section 1103 does not apply.

What remains somewhat unclear in this case is the date that 
the veteran commenced smoking, whether this smoking resulted 
in a nicotine dependency prior to his discharge from service 
and, if so, whether the dependence was the proximate cause of 
his death from lung cancer.  See VA O.G.C. Prec. Op. No. 19-
97 (May 13, 1997); VA O.G.C. Prec. Op. No. 2-93 (January 13, 
1993).  Both VA General Counsel Precedent Opinions 2-93 and 
19-97 (citing a May 1997 memorandum from the Under Secretary 
for Health) note that nicotine dependence may be considered a 
disease for VA compensation purposes.  Since nicotine 
dependence may be considered a "disease" for compensation 
purposes, then secondary service connection could be 
established under the terms of 38 C.F.R. § 3.310(a) if 
nicotine dependence, which arose in service, with its 
resulting tobacco use, is the proximate cause of the 
disability or death.  The two principal questions that must 
be answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.

In a July 1997 letter, VA's Acting Under Secretary for 
Benefits indicated that, in view of the conclusion by the 
Under Secretary for Health for VA that nicotine dependence 
may be considered a disease for VA compensation purposes, 
then the answer in all nicotine dependence cases to the first 
element set forth in the precedent opinion by the General 
Counsel (VA O.G.C. Prec. Op. No. 19-97) is that nicotine 
dependence is such a disease.  USB Letter 20-97-14 (July 24, 
1997).  The Acting Under Secretary for Benefits noted that 
each decision must then specifically address the remaining 
two elements; i.e., whether the veteran acquired a dependence 
on nicotine in service; and whether that dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by him, noting 
that proximate cause is to be defined by the parameters that 
were set forth by the General Counsel in its precedent 
opinion and according to 38 C.F.R. § 3.310.

On October 28, 1997, the VA Under Secretary for Health issued 
guidelines for medical evaluation of claims for tobacco-
related disability.  It was proposed that inquiries regarding 
pre-service tobacco-use and inservice nicotine dependence be 
resolved through application of the substance dependence 
criteria set forth in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed., 1994), or DSM-IV.  The Board therefore concludes that a 
VA physician should review the record and provide a clear 
opinion as to linkage, if any, between an inservice nicotine 
dependency and the veteran's post-service tobacco usage.

Even if nicotine dependence acquired in service led to 
continued post service smoking, there remains the question of 
whether there is a supervening cause of the claimed 
disability or death which severs the causal connection to the 
service-acquired nicotine dependence.  Such supervening 
causes were said to include sustained remission of the 
service-related nicotine dependence and subsequent resumption 
of the use of tobacco products, creating a de novo 
dependence; or exposure to environmental or occupational 
agents after being discharged from the military.

The RO has not addressed these matters and must do so on 
Remand. 

The Board notes that the medical statement from Dr. J. T. did 
not specifically state that there was nicotine dependence and 
the onset of such addiction.  The Board is unable to discern 
from the present record whether the veteran's nicotine 
dependence, if any, was the result of in-service smoking, or 
the result of continued smoking for 42 years after his final 
discharge from military service.  This is a conclusion 
requiring a medical opinion. 

The Board further notes that there has been another 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
development:

1.  The RO should contact the appellant 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the veteran for his nicotine 
usage and lung cancer since service.  
After securing the necessary release, the 
RO should obtain any identified records, 
to include any records from the Loma 
Linda VA Medical Center which have not 
already been associated with the 
veteran's claims file (in particular, 
records dated from May 3 to May 6, 1998).

2.  The RO should request the appellant 
to provide information relevant to the 
veteran's history of tobacco use 
subsequent to service, to include 
identifying any periods of smoking 
cessation, and any treatment received for 
nicotine dependence.

3.  The RO should contact Dr. J. T. and 
request that he discuss the veteran's 
nicotine addiction, providing an opinion, 
if possible, as to the approximate onset 
of such addiction (not an opinion merely 
as to when the veteran started smoking) 
and note the facts upon which such an 
opinion is based.

4.  After the above has been completed to 
the extent possible, a VA psychologist 
and an oncologist should review the 
claims file.  The physicians should each 
offer an opinion as to the following 
questions:

a. Is it at least as likely as not 
that the veteran's use of 
tobacco-based products while in 
the military resulted in his 
death?
b. Is it at least as likely as not 
that he acquired an addiction to 
nicotine while in the military, 
and
c. If so, is it at least as likely 
as not that there is a proximal 
causal relationship between his 
death from lung cancer and his 
dependence on nicotine.

The claims file and a copy of this Remand 
should be made available to the examiners 
in conjunction with the file review.  A 
complete rationale for any and all 
opinions offered must be provided.  A 
legible report should be associated with 
the claims file.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
("if the [examination] report does not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 
121, 124 (1991); Abernathy v. Principi, 3 
Vet. App. 461, 464 (1992); Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

7.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



